Case 1:20-cv-10089-TLL-PTM ECF No. 25 filed 03/16/20                   PageID.389       Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

 SHANNON LAPORTE, et al.,

                Plaintiffs,

 v.                                                    Case No. 20-10089
                                                       Hon. Thomas L. Ludington
 ROBERT GORDON, DR.
                                                       Magistrate Patricia T. Morris
 SANDIP SHAH, DR. SARAH
 LYON-CALLO, MARY
 KLEYN, AND MARY SEETERLIN,
 in their official capacities,

                Defendants.


               ORDER REQUIRING EXPEDITED BRIEFING SCHEDULE

       On January 14, 2020, Plaintiff, Shannon LaPorte on behalf of herself and as parent-

guardian of her son, B.O., filed suit against Robert Gordon, Dr. Sandip Shah, Dr. Sarah Lyon-

Callo, Mary Kleyn, and Mary Seeterlin, all in their official capacities. ECF No. 1. Plaintiffs alleged

that MCL § 333.5431(2) violates the Fourth and Fourteenth Amendments, the initial extraction

required under MCL § 333.5431(2) violates their Fourth Amendment rights, and the testing of the

blood spots violates their Fourteenth Amendment rights. Id.

       The same day, Plaintiffs filed a motion for preliminary injunction and the parties submitted

a stipulated proposed order providing an expedited briefing schedule and seeking a decision on the

motion for preliminary injunction by April 1, 2020. ECF Nos. 3, 8. Plaintiff LaPorte is pregnant

with her child, B.O., who is due in late April or early May 2020. ECF No. 3 at PageID.34.

       On March 13, 2020, Defendants filed a motion to dismiss. ECF No. 23. Also, on March

13, 2020, Plaintiffs filed a Motion to Exclude Exhibits Pursuant to Rule 12(d). ECF No. 24. The

exhibits are all Michigan Department of Health and Human Services documents, most of which
Case 1:20-cv-10089-TLL-PTM ECF No. 25 filed 03/16/20               PageID.390      Page 2 of 2



appear to be secured from www.michigan.dov/mdhhs. Indeed, exhibits B and C to Plaintiffs’

complaint appear to have been secured from the same website. In the interest of resolving all

pending matters promptly, an expedited briefing schedule will be ordered.

       It is ORDERED that Plaintiffs’ response to Defendant’s motion to dismiss, ECF No. 23,

is due on or before Wednesday, March 18, 2020. Defendants’ reply to their motion to dismiss,

ECF No. 23, is due on or before Tuesday, March 24, 2020.

       It is further ORDERED that Defendants’ response to Plaintiffs’ motion to exclude, ECF

No. 24, is due on or before Wednesday, March 18, 2020. Plaintiffs’ reply to their motion to

exclude, ECF No. 24, is due on or before Tuesday, March 24, 2020.



Dated: March 16, 2020                                      s/Thomas L. Ludington
                                                           THOMAS L. LUDINGTON
                                                           United States District Judge




                                             -2-
